Citation Nr: 1200772	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-07 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability, to include as due to radiation exposure, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for residuals of radiation exposure, excluding a back disability, but including skin cancer, dental disability, peripheral neuropathy, Crohn's disease, cataracts, coronary artery disease, chronic obstructive pulmonary disease (COPD), and gall bladder disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is associated with the claims files.  

In April 2008, the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to service connection back disability and residuals of radiation exposure is addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an unappealed December 2001 rating decision.  

2.  Evidence received since the December 2001 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and is not cumulative or redundant of evidence already of record. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim of entitlement to service connection for back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 &Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a back disability in a December 2001 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial, and thus, the December 2001 rating decision is final.  

The basis for the denial in December 2001 was that there was no current, chronic back disability.  The RO further indicated that there were no complaints of back problems during service and that the clinical evidence of record did not show any current treatment for a back disability related to his military service.  

The evidence of record in December 2001 consisted of service treatment records (STRs), VA treatment records, private treatment records, and the Veteran's statements.  Also of record was a January 2001 letter from the Defense Threat Reduction Agency (DTRA) indicating that there is no evidence to show that the Veteran was ever exposed to radioactive materials during service, nor was he a participant in Operation Upshot-Knothole.  Medical records show treatment for degenerative joint disease of the lumbar spine in the mid-1990s, but no subsequent treatment for back problems until approximately 2002.  

Evidence received since the December 2001 decision most importantly includes treatment records showing a current back disability.  Since 2001, the Veteran has been variously diagnosed as having osteoporosis, osteoarthritis of the spine, and lumbago.  The Veteran has also indicated that he believes his back disability is due to exposure to radiation during service, and evidence received since December 2001 shows that the Veteran was exposed to 2.5 REM during service.  

A medical diagnosis of a current back disability was an element of entitlement to service connection that the RO found was not met in December 2001.  The Board finds that the recent VA treatment records are new and material as they relate to a previously unestablished element of entitlement to service connection-namely, it supports the presence of a current back disability.  Moreover, the Veteran has contended that his back disability is attributable to his radiation exposure during service, and evidence of record since December 2001 shows the Veteran was exposed to radiation from vehicles he worked on during service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a back disability.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.





REMAND

The Board finds that further development is required before the claims of entitlement to service connection for a back disability and radiation residuals are adjudicated.  

The Board remanded the Veteran's case in April 2008 for an opinion from the VA Undersecretary for Health as to approximate amount of radiation the Veteran was exposed to.  The Undersecretary was asked to assume that although the Veteran was not a direct participant in Operate Upshot-Knothole, he was in direct contact with vehicles that were used during that operation and exposed to radiation.  In an October 2010 radiation review, the Director, Radiation and Physical Exposures, issued a memorandum indicating that the Veteran would be assigned a radiation dose of 2.5 REM.  She opined that because the Veteran's dose did not exceed 5 REM within one year, or 10 REM within a lifetime, it is unlikely that the Veteran's peripheral neuropathy, Crohn's disease, skin cancers, and/or cataracts are attributable to radiation exposure during service.  

The opinion did not mention the Veteran's dental disability, coronary artery disease, COPD, or gall bladder disease.  It is important to note that the November 1998 private opinion linking coronary artery disease, COPD, gall-bladder disease, calcium deposits, gum bleeding, loss of teeth, muscle spasms, and chronic peptic ulcer disease to radiation poisoning during service was not an opinion regarding this Veteran.  This opinion was written regarding another Veteran, R. D.  The Veteran, however, has sought treatment and submitted statements to VA indicating that he too has a dental disability, heart problems, COPD, and gall bladder disease.  

An addendum to the October 2010 opinion was requested with respect to the Veteran's dental disability, coronary artery disease, COPD, and gall bladder disease.  It appears, however, that an addendum was not provided because of the aforementioned November 1998 private opinion regarding another veteran, and confusion as to what the instant Veteran was claiming.  Thus, the Board finds that a remand is necessary obtain a clarified opinion as to whether the Veteran's dental disability, coronary artery disease, COPD, and gall bladder disease are related to the 2.5 REM of radiation exposure assessed.  

The Veteran has also contended that his current back disability is attributable to his claimed exposure to radiation.  Although this back disability is not among the listed radiogenic diseases in 38 C.F.R. § 3.311, a disorder will be considered under the provisions of that section if the claimant has submitted or cited competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

A December 2007 letter from a visiting practitioner and walk-aide specialist indicates that the Veteran's peripheral neuropathy and "several [other] disorders," were due to his military service.  There is also an opinion, dated in November 1998 related to another veteran with similar exposures, noting that it was "highly probable" his symptoms, including muscle spasms are directly related to atomic radiation poisoning.  Upon a liberal review of the evidence of record, the Board finds that the back disability claim must be developed under the provisions of 38 C.F.R. § 3.311 as well.  As a dose estimate has already been obtained from the Director, Radiation and Physical Exposures, an opinion should be secured with respect to whether the Veteran's current back disability is attributable to his radiation exposure during service. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  As the development pursuant to 38 C.F.R. § 3.311 (a) (1) has already been completed, the RO or the AMC should again refer the case to the Under Secretary for Benefits for further consideration and an opinion in accordance with 38 C.F.R. § 3.311 (c) with respect to each of the remanded claims.  An opinion is specifically requested with respect to the Veteran's service back disability, dental disability, coronary artery disease, COPD, and gall bladder disease.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for a back disability and for radiation exposure residuals.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


